 In the Matter of O'KEEFE &MERRITT MANUFACTURINGCOMPANYandO'KEEFE &MERRITTDIVISION, LOCAL 2018, AFFILIATEDWITH UNITEDSTEELWORKERS OFAMERICA, CIOCase No. 21-R-2298.-Decided April 09, 1944Mr. Cecil V. Collins,of Los Angeles, Calif., for the Company.-Messrs. G. J. ConwayandGilbert A. Anaya,both of Maywood,Calif., for the CIO.Mr. E. N. Kapy,of Inglewood, Calif., for the Club.Mr. Glenn L. Holler,of counsel to the Board.--DECISIONANDORDER,STATEMENT OF THE CASEUpon a petition duly filed- by 'O'Keefe & Merritt Division, Local2018, affiliated with United Steelworkers of - America, CIO, hereincalled the CIO, alleging that a question affecting commerce hadarisen concerning the representation of employees of O'Keefe & Mer-rittManufacturing Company, Los Angeles, California, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before George H. O'Brien, TrialExaminer.Said hearing was held at Los Angeles, California, onMarch 29,,1944., The Company, the CIO, and the Five and Over Club,herein called the Club, appeared, and participated.' All parties wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing onthe issues.The TrialExaminer's rulings' made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYO'Keefe &-Merritt Manufacturing Company is a California corpo-ration, with its office and principal place of business in Los Angeles,56 N. L. R. B., No. 19.102 O'KEEFE & MERRITTMANUFACTURING COMPANY103California.Prior to the war the Company manufactured gas stovesand other gas appliances, valued in. excess of $2,000,000 annually.More than 10 percent of the Company's products was shipped'fromthe Company's plant in Los Angeles, to points outside the State ofCalifornia.The principal raw materials used by, the Company issteel, all of which was obtained from rolling mills located in Cali-fornia, but which obtained' their steel from points outside the Stateof California.The Company presently manufactures motors for the United StatesArmy, using annually in this work raw materials valued at more than$500,000, about 50 percent of which is,shipped to the Company's plantfrom points outside the State of California.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDO'Keefe & Merritt Division, Local 2018, United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of theCompany.Whether or not the Five and Over Club, which intervened in thisproceeding, solely for the purpose of opposing the direction of, anyelection among the Company's employees, is a labor organization can-not be determined from the record. In view of our dismissal of thepetition herein, resolution of this question is unnecessary.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn February 11, 1944, the CIO requested recognition ag the ex-clusive bargaining representative of the Company's production andmaintenance employees.The Company refused to recognize the CIOon the ground that it has an existing contract with the-Five and OverClub.Although it is clear that the alleged contract would not be a bar toa determination of representatives, since it is neither written nor fora definite term,. an examination of the evidence upon which, the CIO'srepresentation claim' is based 'leads us to, the conclusion that no suffi-cient showing has been made to warrant further investigation.Astatement by the Trial Examiner, incorporated into the record afterthe hearing pursuant to a stipulation of the parties, indicates that theCIO submitted 142 application-for-membership cards, 82 of whichbore the apparently genuine signatures of persons listed on the Com-pany's pay roll of ,March 18, 19,44, and that said pay roll containedthe-names of 481 employees in the bargaining unit alleged by the CIOto be appropriate. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the insubstantial showing of representation made by theCIO, we find that no question has arisen concerning the representa-tion of employees of the Company at this time, and shall order thatthe petition be dismissed without prejudice to its renewal at, suchtime as the CIO is able to make a substantial showing of representa-tion among the employees of the Company.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation and,certification of representatives of employees of O'Keefe & MerrittManufacturing Company, Los Angeles, California, filed by O'Keefe &Merritt Division, Local 2018, affiliated with the United Steelworkersof America, CIO, be, and it hereby is, dismissed without prejudice.